Title: From George Washington to Major General Philip Schuyler, 28–29 June 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir
New York June 28[–29]th 1776.

Your Favor of the 25th & Its several Inclosures with General Arnolds of the same Date, I received by Yesterday Morning’s Express, that of the 24th came by to Day’s Post.
I am sorry General Sullivan, in the Situation our Affairs were in, should have stopped at the Isle au Noix till he could obtain Orders for retreating further, thereby hazarding his Army without a Prospect of Success, & rendering his Retreat liable to an Interception, or at least Difficult in Case the Enemy were in a Condition to pursue their Victory. For these Reasons I cannot but approve Your Directions & am hopefull they would arrive in Time, If he had not before left the Isle au Noix by the Advice of his Councel of War & Joint Intercession of his Officers. My Letter of the 24th would have shewn You, had It been received, that from his Representation of Matters, I thought a Retreat the

only Means left for the Security of his Army & doing the least Essential Service to their Country. If he gets off, I shall be happy That our Loss was so inconsiderable in Number, Though I regret the Loss of General Thompson & his Officers.
I have wrote Congress about Carpenters on General Arnold’s Letters & having none to spare from hence, have pointed out the Necessity of their sending some from Philadelphia, If not their withdrawing for the present those Employed in Building the Frigates up the North River; deeming It a Matter of infinite Importance to have a Considerable Number of Gondolas on the Lake to prevent the Enemy passing.
I have directed the Quarter Master General to procure & forward You the Anchors & Cables, & Mill Saws & files if to be had: I have also requested Colo. Knox to examine whether some more Field Pieces cannot be sent up, & I design to order a further Quantity of Powder to be forwarded You, to answer two Purposes, One that You may have proper Supplies for the several Posts & Every Contingency, the Other Because I do not wish to keep a larger Stock here than may be necessary, lest any unfortunate Event should Cast up & we be deprived of more than we are Yet able to loose.
I would have You make ready Every Thing necessary for taking Post at Fort Stanwix, & when You are prepared, to use Your Utmost Industry for erecting & Compleating the Work—Our most Vigorous Exertions will be required in Every Instance; I am convinced our Enemies will strain their Every Nerve against us, this Campaign, & try to injure us Whereever we may be unprovided.
It will be extremely proper to forward on the Militia for reinforcing the several Garrisons on the Communication & securing the different Passes. I wish they were not so slow in repairing to the Places of Rendezvous, but I would fain apprehend they will be in Time to prevent any Attempts our Enemies may have in View.
I am extremely sorry for Your Indisposition & that You should be so harrassed by the Ague & Fever & wishing You a perfect Recovery from It & a speedy one. I am Dr Sir Your most Obedt Servt

Go: Washington



June 29. P.S. Congress by a Letter I received from the Presidt last Night have resolved upon four thousand Men more to augment the Army for the Northern Department & recommended the Colony of New Hampshire immediately to send one Regiment of Militia, Massachusetts two & Connecticut one—they have also resolved on a Bounty of ten Dollars for Every soldier that will Inlist for three Years & requested in pressing Terms the several Governments, who are to furnish Militias, to do It with all possible Expedition.
Our Armed Vessels at the Eastward, have taken some very Valuable Prizes, And also three more Transports, which have been safely brought in with about 320 or 30 Highlanders well Accoutred. Captn Bedel one of Commodore Hopkins’s Fleet, took two more, with About 150 more of the Highland Troops—He put the Prisoners all on Board one of the Prizes, we fear she is retaken—The Arms he took into his own Vessel—The other Prize was retaken & again taken by another of our Vessels. Yesterday I received a Letter from Lieut. Davison of the Armed Sloop Schuyler, that she & another of our Cruizers had retaken 4 Prizes which had been taken by the Grey Hound Man of War. The Persons on Board informed the Lieut. that General Howe was on Board the Grey Hound & sailed from Halifax the 9th Inst. with 132 Transports bound here. That they saw a Vessel the Evening before standing towards the Hook, which they imagined was the Grey Hound, So there is Reason to conclude he is now there. The Militia ordered for the Defence of this Place, come in slowly, Not more than 1,000 having Yet arrived—Our Force is by no Means so strong as It should be.
It is said, & I believe with Authority That 20 Tons of Powder & £2000 Sterling’s Worth of Goods have got into Providence.

